UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 20-6534


MICHAEL JERMAINE GREENE,

              Plaintiff - Appellant,

         v.

SIDNEY FEASTER; DOUG WHITE,

              Defendants - Appellees.



                                No. 20-6558


MICHAEL JERMAINE GREENE,

              Plaintiff - Appellant,

         v.

SIDNEY FEASTER; DOUG WHITE,

              Defendants - Appellees.



                                No. 20-6646


MICHAEL JERMAINE GREENE,

              Plaintiff - Appellant,
             v.

SIDNEY FEASTER; DOUG WHITE,

                    Defendants - Appellees.



Appeals from the United States District Court for the Northern District of West Virginia,
at Wheeling. John Preston Bailey, District Judge. (5:16-cv-00051-JPB-MJA)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


No. 20-6534, affirmed in part and dismissed in part; Nos. 20-6558 and 20-6646, dismissed
by unpublished per curiam opinion.


Michael Jermaine Greene, Appellant Pro Se. Shawn Angus Morgan, STEPTOE &
JOHNSON PLLC, Bridgeport, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these three consolidated appeals, Michael Jermaine Greene seeks to appeal the

district court’s orders denying several of the motions he filed in his pending 42 U.S.C.

§ 1983 action. Under 28 U.S.C. § 1292(a)(1), this court has jurisdiction over the district

court’s denial of Greene’s motion for a preliminary injunction. However, upon review, we

discern no abuse of discretion, and we therefore affirm this ruling.

       As to the other orders on appeal, this court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The remaining decisions at issue are neither final orders nor appealable interlocutory or

collateral orders. Accordingly, we dismiss the remainder of these appeals for lack of

jurisdiction. We also deny Greene’s motion for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                         No. 20-6534, AFFIRMED IN PART AND DISMISSED IN PART;
                                             Nos. 20-6558 and 20-6646, DISMISSED




                                             3